Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Independent claims 1, 8 and 19 are directed to method and an apparatus triggering a beam recovery procedure.  The independent claims were amended to further define the claimed invention.  Specifically, independent claims 1 and 19 similarly recite: “…triggering a beam failure recovery procedure; using a first resource on a PUCCH (Physical Uplink Control Channel) channel to transmit a first beam failure recovery request to a network; and monitoring and/or receiving a response for the first beam failure recovery request within a first measurement gap, wherein the first measurement gap is a time gap where the UE performs inter-frequency measurement and/or inter-RAT (inter-Radio Access Technology) measurement to facilitate transceiver retuning for different frequencies, and the monitoring and/or receiving of the response is prioritized over beam recovery request transmissions, and the first resource on the PUCCH channel colliding with the first measurement gap is excluded, during the first measurement gap.”  While, independent claim 8 recite: “…using a first resource on a PUCCH (Physical Uplink Control Channel) channel to transmit a beam failure recovery request to a network, wherein the first resource overlaps a first measurement gap, and wherein the first measurement gap is a time gap where the UE performs inter-frequency measurement and/or inter-RAT (inter-Radio Access Technology) measurement to facilitate transceiver retuning for different frequencies, and wherein the first resource of the PUCCH channel colliding with the first measurement gap is excluded.”

Examiner has reviewed and considered the Applicant’s Remarks (02/11/2021).  Applicant has submitted that “…Applicant respectfully asserts that none of the cited references, including Xia '312 or Choi, teach or suggest a process where a first resource on a PUCCH channel colliding with the first measurement gap is excluded during the gap, as required in independent claims 1, 8, and 19…This exclusion is an important and unique feature for power saving, wherein the UE takes the measurement gap into account when deciding whether a resource is available for transmission.” (Applicant’s Remarks, page 7).  Further details that support the Applicant’s assertion as recited above is shown in pages 7-9 of Applicant’s Remarks.  Upon further consideration, the Examiner concurs with the Applicant that Xia in view of Xia 312 and Choi does not teach the claimed invention as specifically presented. There is no teaching, suggestion, or motivation for combination in the prior art(s) as previously cited to show the claimed subject matter as detailed in the independent claims when viewed in its entirety.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20180270689 A1 - relate to wireless communication, and more particularly to techniques and apparatuses for beam management.
US 20180110066 A1 - relates generally to wireless communication, and more specifically to scheduling request (SR) transmission for directional beam access.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413